Case 1:16-cr-00383-RBJ Document 57 Filed 08/18/20 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge R. Brooke Jackson

Criminal Case No. 16-cr-00383-RBJ

UNITED STATES OF AMERICA,

       Plaintiff,
v.

DANIEL RAY DACE,

       Defendant.


                                            ORDER


       This matter is before the Court on the government’s motion for reconsideration, ECF No.

54, of this Court’s June 24, 2020 order, ECF No. 53, granting movant Daniel Ray Dace’s motion

to vacate his conviction and sentence under 28 U.S.C. § 2255, ECF No. 52. For the reasons

stated herein, the government’s motion for reconsideration is GRANTED, this Court’s June 24,

2020 order is VACATED, and movant’s § 2255 motion is DENIED.

                                      I. BACKGROUND

       On April 13, 2017 Mr. Dace pled guilty to two counts of possession of a firearm by a

previously convicted felon in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (“Count One” and

“Count Four”), one count of possession of a controlled substance with the intent to distribute in

violation of 21 U.S.C. § 841(a)(a) (“Count Two”), and one count of possession of a firearm

during and in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)

(“Count Three”). ECF No. 26 at 1.

       On June 29, 2017 I sentenced Mr. Dace to concurrent terms of 108 months’

imprisonment on Counts One, Two, and Four, to run consecutively to a term of 60 months’

                                                1
Case 1:16-cr-00383-RBJ Document 57 Filed 08/18/20 USDC Colorado Page 2 of 8




imprisonment on Count Three. ECF No. 47. Mr. Dace appealed the substantive reasonableness

of his combined sentence of 14 years’ imprisonment. ECF No. 40. The Court of Appeals for the

Tenth Circuit affirmed the sentence on January 12, 2018. See United States v. Mr. Dace, 720 F.

App'x 961, 962 (10th Cir. 2018). Mr. Dace did not file a petition for a writ of certiorari, and his

conviction and sentence became final on May 6, 2018.

       On June 21, 2019 the Supreme Court issued its holding in Rehaif v. United States, which

narrowed the scope of § 922(g) and 924(a)(2). See 139 S. Ct. 2191 (2019). On October 24, 2019

Mr. Dace filed a motion to vacate his conviction and sentence under 28 U.S.C. § 2255. ECF No.

52 at 1. He argues that his plea of guilty to two counts of possessing a firearm as a convicted

felon under § 922(g)(1) is constitutionally invalid in light of Rehaif. Id. The government did not

respond. I granted Mr. Dace’s motion eight months later on June 24, 2020. ECF No. 53.

       The government filed a motion for reconsideration on June 25, 2020. ECF No. 54. It

argues that per Rule 4(b) of the Rules Governing Section 2255 Proceedings, the Court should

have ordered the government to file an answer, motion, or other response to Mr. Dace’s motion.

See Rule 4(b) of the Rules Governing Section 2255 Proceedings. On the same day, the

government also separately filed its prepared response to Mr. Dace’s § 2255 motion. ECF No.

55. Mr. Dace does not oppose the Court’s reconsidering its order, see ECF No. 54 at 3, but he

argues that the Court’s original order should stand. See ECF No. 56.

                                         II. ANALYSIS

       Preliminarily, this Court grants the government’s motion for reconsideration of the June

24, 2020 order granting defendant’s § 2255 motion. The Court acknowledges the government’s

right to respond to defendant’s § 2255 motion before issuing an order. See Rule 4(b) of the

Rules Governing Section 2255 Proceedings.



                                                 2
Case 1:16-cr-00383-RBJ Document 57 Filed 08/18/20 USDC Colorado Page 3 of 8




        In its response, the government asserts that (1) Mr. Dace procedurally defaulted his §

2255 claim and (2) Mr. Dace waived his right to bring this challenge vis-à-vis his plea

agreement. As regards procedural default, “the voluntariness and intelligence of a guilty plea

can be attacked on collateral review only if first challenged on direct review.” Bousley v. United

States, 523 U.S. 614, 618 (1998). “Where a defendant has procedurally defaulted a claim by

failing to raise it on direct review, the claim may be raised in habeas only if the defendant can

first demonstrate either ‘cause’ and actual ‘prejudice,’ or that he is ‘actually innocent’ . . .

.” Id. at 622 (citations omitted) (quoting Murray v. Carrier, 477 U.S. 478, 485 (1986)).

        First, cause can be shown when a claim “‘is so novel that its legal basis [wa]s not

reasonably available to counsel’ at the time of the direct appeal.” United States v. Snyder, 871

F.3d 1122, 1127 (10th Cir. 2017) (quoting Reed v. Ross, 468 U.S. 1, 16 (1984)) (alteration in

original). The Supreme Court has recognized two situations in which a claim will be deemed not

reasonably available: (1) when the Supreme Court “explicitly overrule[s]” one of its own

precedents or (2) when the Supreme Court “overturn[s] a longstanding and widespread practice

to which” the Court had not spoken, “but which a near-unanimous body of lower court authority

ha[d] expressly approved.” Ross, 468 U.S. at 17. As to the second category, the Tenth Circuit

interprets the Supreme Court’s subsequent holding in Bousley v. United States as having

“narrowed the broad Reed ‘novelty’ test.” Daniels v. United States, 254 F.3d 1180, 1191 (10th

Cir. 2001) (en banc) (citing Bousley, 523 U.S. at 618). The Tenth Circuit has emphasized that

per Bousely, “[f]utility cannot constitute cause if it means simply that the claim was unacceptable

to that particular court at that particular time.” Id. (citing Bousley, 523 U.S. at 618) (internal

quotations omitted?).




                                                   3
Case 1:16-cr-00383-RBJ Document 57 Filed 08/18/20 USDC Colorado Page 4 of 8




        I find that the Supreme Court’s decision in Rehaif “overturn[ed] a longstanding and

widespread practice to which” the Court had not spoken, “but which a near-unanimous body of

lower court authority ha[d] expressly approved.” Ross, 468 U.S. at 17. Indeed, Justice Alito’s

dissent in Rehaif complained that the majority “casually overturn[ed] the long-established

interpretation of an important criminal statute, 18 U.S.C. § 922(g), an interpretation that ha[d]

been adopted by every single Court of Appeals to address the question.” Rehaif, 139 S. Ct. at

2201 (Alito, J., dissenting). The consensus among lower courts—ten Courts of Appeals, to be

precise—suffices to show the requisite “longstanding and widespread practice.” Ross, 468 U.S.

at 16–17. The new argument presented in Rehaif was more than merely “unacceptable to that

particular court at that particular time” at Mr. Dace’s trial and direct appeal. Daniels, 254 F.3d at

1191.

        Second, Mr. Dace must show “prejudice arising ‘from the errors’ that form the basis of

[his] substantive claims.” Smith v. Allbaugh, 921 F.3d 1261, 1271 (10th Cir. 2019) (quoting

United States v. Frady, 456 U.S. 152, 167–68 (1982)). The Tenth Circuit has explained that the

prejudice prong of procedural default depends on the type of claim at issue. See id. (citing

Frady, 456 U.S. at 169). Here, Mr. Dace’s substantive claim is a constitutionally invalid plea.

As such, the prejudice prong requires Mr. Dace to show that the alleged error resulted in “a

reasonable probability that, but for [the] errors, he would not have pleaded guilty and would have

insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985) (providing the standard for

procedural default prejudice in the context of a constitutionally invalid plea resulting from

ineffective assistance of counsel).

        The government argues that the standard for prejudice in the context of procedural

default is higher than “reasonable probability.” It cites United States v. Frady for this



                                                 4
Case 1:16-cr-00383-RBJ Document 57 Filed 08/18/20 USDC Colorado Page 5 of 8




proposition, arguing that Frady stated that the standard for prejudice is “a significantly higher

hurdle” than the standard on direct review of “reasonable probability.” See Frady, 456 U.S. at

166; see also United States v. Dominguez Benitez, 542 U.S. 74, 76 (2004) (addressing the

“reasonable probability” plain error standard). Yet this is a misstatement of Frady. Frady did

not compare the standard for prejudice against the standard on direct review; it compared the

standard on collateral review against the standard on direct review. It thus held that “[t]he proper

standard for [collateral review] is the ‘cause and actual prejudice’ standard.” See Frady, 456

U.S. at 167. Requiring both cause (reasonable unavailability at the time of direct review) and

prejudice (reasonable probability thereof) is a higher hurdle than requiring merely prejudice.

Indeed, the Supreme Court has applied the “reasonable probability” test in evaluating prejudice

in the context of procedural default regarding an improper evidence disclosure claim

under Brady v. Maryland, 373 U.S. 83 (1963). See Strickler v. Greene, 527 U.S. 263, 289 (1999)

(“[Petitioner] must convince us that ‘there is a reasonable probability’ that the result of the trial

would have been different if the suppressed documents had been disclosed to the defense.”).

       Mr. Dace must thus show that there is a “reasonable probability” that he would have

refused to plead guilty to violating § 922(g) had he been informed of the element recognized in

Rehaif. In my June 24 order I noted that the record contained no indication that Mr. Dace knew

that he had been convicted of a crime punishable by more than one year at the time he possessed

the weapon. ECF No. 53 at 3–4. Mr. Dace received a deferred sentence and did not serve any

prison time. His situation is comparable to that of Rehaif, where the defendant had similarly

been sentenced to probation and served no time. See Rehaif, 139 S. Ct. at 2198. I also noted that

Mr. Dace’s circumstance is in contrast to cases in which federal courts found that the record did




                                                   5
Case 1:16-cr-00383-RBJ Document 57 Filed 08/18/20 USDC Colorado Page 6 of 8




support defendants’ knowledge of their status based on the defendants’ stipulation to being a

felon or the defendants’ prior served prison time. ECF No. 53 at 3–4.

       However, the government points out that Colorado Rule of Criminal Procedure 11(b)(4)

provides that a Colorado state court cannot accept a guilty plea without ensuring that a defendant

understands both the possible penalty and the attendant mandatory parole, even if the parties

agreed to a sentencing recommendation or stipulated to probation. See Dawson v. People, 30

P.3d 213, 216 (Colo. 2001). Though the record does not expressly establish that Mr. Dace

received such advisements when he pled guilty to his prior felony in October 2014, the

government argues that we can presume that the state court followed the applicable procedures.

See People v. Sandoval, 535 P.2d 1120, 1121 (Colo. 1975) (“We have in a long line of cases

reiterated the necessity for trial courts to adhere strictly to the requirements of Crim. P. 11 when

pleas of guilty are being considered.”). Mr. Dace does not argue that the state court failed to

comply with this procedure. He argues instead that the government would nevertheless be hard-

pressed to prove that he remembered the maximum possible penalty two years after being

informed of it, particularly when he actually received a much less severe punishment.

       The government points out that, regardless, there is no reasonable probability that Mr.

Dace would have rejected the plea agreement as a whole. It notes that Mr. Dace was facing a

ten-year minimum sentence from the combination of the drug charge and the § 924(c) charge.

Given his overwhelming guilt on the drug charge and the § 924(c) charge, his primary concern

was limiting his eventual sentence. In return for his guilty plea, he received the benefit of a 3-

level guidelines reduction and a government recommendation of no more than 15 years in prison.

With that reduction, his sentencing range was 108 to 135 months (plus 60 months for the §

924(c) charge) as opposed to a range of 151 to 188 months (plus the 60 months) without the



                                                  6
Case 1:16-cr-00383-RBJ Document 57 Filed 08/18/20 USDC Colorado Page 7 of 8




reduction. He ultimately received the bottom end of the Guidelines with a sentence of 168

months.

       I disagree with the government’s assumption that the relevant question is whether there is

a reasonable probability that Mr. Dace would have rejected the plea agreement as a whole.

Rather, what matters is whether there is a reasonable probability that the plea agreement would

not have included the § 922(g) charges. However, Mr. Dace has not met that burden. Mr. Dace

agrees that his “primary concern” was limiting his eventual sentence, which was “driven entirely

by the drug charge and the § 924(c) charge.” ECF No. 56 at 7. He argues that but for the error

he would have had leverage over the government based on “the evidentiary difficulties the

government would have faced on the Rehaif element [of the 922(g) charges] had it been forced to

proceed to trial.” Id. Yet given that Mr. Dace’s primary concern was limiting his eventual

sentence, and given that Mr. Dace admits that “[t]he § 922(g) convictions did not affect the

[sentencing] range at all,” it is unclear why he would have fought including those charges in his

plea agreement. Nor is it true that the government would have faced anything more than slight

evidentiary difficulties in light of the Colorado procedural rules that indicate that Mr. Dace had

been informed of his felon status when he pled to his prior felony. Thus, I cannot say that there

is a reasonable probability that Mr. Dace would have refused to include the § 922(g) charges in

his plea agreement.




                                                 7
Case 1:16-cr-00383-RBJ Document 57 Filed 08/18/20 USDC Colorado Page 8 of 8




                                        ORDER

      The government’s motion for reconsideration, ECF No. 54, is GRANTED. This Court’s

June 24, 2020, ECF No. 53, order is VACATED. Movant’s § 2255 motion, ECF No. 52, is

DENIED.

      DATED this 18th day of August, 2020.



                                                 BY THE COURT:




                                                 ___________________________________
                                                 R. Brooke Jackson
                                                 United States District Judge




                                             8
